Citation Nr: 0811402	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-30 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran had active military service from April 2000 to 
May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland that in pertinent part granted service 
connection and assigned a 10 percent disability rating for 
depression.  Thereafter, the veteran perfected an appeal as 
to the initial evaluation assigned for this service-connected 
disability.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected depression is manifested by 
symptoms of depression with some transient symptoms 
indicative of no more than mild social and occupational 
impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for depression have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to service 
connection for depression was received in May 2004.  She was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in July 2004.  This letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist her in completing her claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
her claim, and requested that the veteran send in any 
evidence in her possession that would support her claim.  In 
a February 2005 rating decision, the RO granted entitlement 
to service connection and assigned an initial 10 percent 
rating for depression.  The veteran appealed the assignment 
of the initial evaluation for this benefit.  She was again 
notified of the provisions of the VCAA by the RO in 
correspondence dated in March 2007.  Thereafter, the claim 
was reviewed and a supplemental  statement of the case was 
issued in June 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

The claim for an initial evaluation in excess of 10 percent 
for depression is a downstream issue from the grant of 
service connection.  See Grantham v. Brown, 114 F.3d 1156 
(1997).  VA's General Counsel recently held that no VCAA 
notice was required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  See VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  See 38 
U.S.C.A. § 7104(c) (West 2002).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided by the RO 
in a March 2007 letter.

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  
Private treatment records and all relevant VA treatment 
records pertaining to her service-connected depression have 
been obtained and associated with her claims file.  She has 
also been provided with multiple VA medical examinations to 
assess the current state of her service-connected depression.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  She has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.  

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In a February 2005 rating action, the RO awarded the veteran 
service connection and assigned a 10 percent rating for 
depression pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9434 (2007).  

The symptoms listed in Diagnostic Code 9434 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990)

General Rating Formula for Mental Disorders:
Ratin
g
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130 (2006)

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

80
?
?
71
If symptoms are present, they are transient and 
expectable reactions to psycho-social stressors 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran had active military service from April 2000 to 
May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland that in pertinent part granted service 
connection and assigned a 10 percent disability rating for 
depression.  Thereafter, the veteran perfected an appeal as 
to the initial evaluation assigned for this service-connected 
disability.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected depression is manifested by 
symptoms of depression with some transient symptoms 
indicative of no more than mild social and occupational 
impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for depression have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to service 
connection for depression was received in May 2004.  She was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in July 2004.  This letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist her in completing her claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
her claim, and requested that the veteran send in any 
evidence in her possession that would support her claim.  In 
a February 2005 rating decision, the RO granted entitlement 
to service connection and assigned an initial 10 percent 
rating for depression.  The veteran appealed the assignment 
of the initial evaluation for this benefit.  She was again 
notified of the provisions of the VCAA by the RO in 
correspondence dated in March 2007.  Thereafter, the claim 
was reviewed and a supplemental  statement of the case was 
issued in June 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

The claim for an initial evaluation in excess of 10 percent 
for depression is a downstream issue from the grant of 
service connection.  See Grantham v. Brown, 114 F.3d 1156 
(1997).  VA's General Counsel recently held that no VCAA 
notice was required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  See VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  See 38 
U.S.C.A. § 7104(c) (West 2002).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided by the RO 
in a March 2007 letter.

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  
Private treatment records and all relevant VA treatment 
records pertaining to her service-connected depression have 
been obtained and associated with her claims file.  She has 
also been provided with multiple VA medical examinations to 
assess the current state of her service-connected depression.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  She has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.  

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In a February 2005 rating action, the RO awarded the veteran 
service connection and assigned a 10 percent rating for 
depression pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9434 (2007).  

The symptoms listed in Diagnostic Code 9434 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990)

General Rating Formula for Mental Disorders:
Ratin
g
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130 (2006)

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

80
?
?
71
If symptoms are present, they are transient and 
expectable reactions to psycho-social stressors 
(e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork). 
70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful relationships.
60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).



Factual Background and Analysis

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of an initial rating 
in excess of 10 percent for depression.

Service treatment records detail that the veteran was treated 
for borderline personality disorder, suicide attempt by 
overdose after a failed romantic relationship, and depression 
NOS (not otherwise specified) during active service in 
October 2003 and March 2004.

During a July 2004 VA fee-basis psychiatric examination, the 
veteran complained of insomnia, oversleeping, shopping when 
she had no money, mood swings, and occasional suicidal 
thoughts.  It was noted that the veteran was an extremely 
poor historian and that the examiner had difficulty getting 
symptomatology from her.  The veteran was noted to be 
irritable and paranoid with very little insight or 
abstraction.  She denied memory problems, feeling hopeless or 
helpless, appetite changes or concentration problems.  She 
further reported a history drinking heavily, being 
unemployed, and having interpersonal difficulties.  The 
examiner indicated that the veteran had a lot of protective 
blame.  It was noted that she complained of not being able to 
find a job because the military put a diagnosis of 
personality disorder on her record.  When it was suggested 
that she look for another type of job in retail or restaurant 
work, the veteran looked incredulous and indicated she did 
not want that type of work.  On mental status examination, 
she was described as well groomed, with no psychomotor 
abnormalities, and no eye contact.  She was paranoid, 
defensive, sullen uncooperative in the interview, had an 
irritable mood and affect, with no gross impairment in her 
memory or cognition.  The veteran was fully alert and 
oriented, denied suicidal ideation or hallucinations. She had 
poor insight and judgment.  The diagnoses were depression NOS 
and alcohol abuse, and a GAF score of 45 was assigned.  The 
examiner indicated that he could not divide GAF score between 
the listed diagnoses due to the overlapping nature of those 
disorders. 

In an August 2004 VA Mental Health Clinic intake assessment, 
the veteran indicated that she was unemployed and depressed 
that she was unable to apply for the job she wanted due to 
the military's diagnosis of personality disorder.  The 
veteran complained of depression, mood swings, and impulsive 
behavior.  Mental status examination findings were noted as 
cooperative, good eye contact, euthymic mood, appropriate 
affect, intact memory, organized thoughts, unimpaired 
judgment and insight, no suicidal or homicidal ideation, and 
no psychotic, major affective, or organic symptomatology.  
The examiner assessed adjustment disorder with depressed 
mood, and a GAF score of 70 was assigned. 

A November 2004 treatment record from Dewitt Army Community 
Hospital listed an assessment/diagnosis of depression.  An 
additional November 2004 treatment note from Kaiser 
Permanente noted complaints of suicidal thoughts and 
depression.  The veteran indicated that she had broken up 
with her boyfriend a week earlier and denied any active 
suicidal or homicidal ideation.  Mental status examination 
findings were noted as appropriate dress, good eye contact, 
depressed mood, normal speech, no formal thought process, no 
suicidal or homicidal ideation, fair judgment and insight, 
alert, and oriented.  The examiner assessed rule out 
depression NOS, and a GAF score of 55 was assigned.  It was 
further noted that the highest GAF score during the last 12 
months was 65.  

An additional VA treatment note dated in December 2004 
reflects complaints of depression, living alone, and 
financial stress.   Mental status examination findings were 
noted as fair eye contact, linear thought processes, limited 
insight, intact judgment, minimally labile affect, no 
psychomotor abnormalities, and no paranoia, homicidal 
ideation, suicidal ideation, or hallucinations.  The examiner 
diagnosed mood disorder NOS and rule out dysthymia, and a GAF 
score of 55 was assigned.

A February 2005 VA treatment record reflected a finding of 
depression with no suicidal or homicidal ideation.  An April 
2005 VA treatment record with June 2005 addendum reflected 
that the veteran did not want to take antidepressants and 
noted a discussion concerning exploration of psychotherapy.  
Mental status findings were listed as oriented, alert, 
cooperative, smiles, and coherent and logical speech.  In the 
addendum, the examiner diagnosed mood disorder NOS and 
resolving depression. Additional treatment records indicate 
that the veteran was oriented, cooperative, and logical as 
well as prescribed Celexa in August 2005.
During a May 2007 VA psychiatric examination, the veteran 
complained of symptoms of depression.  The veteran indicated 
that she was able to obtain a security clearance and was 
currently employed as a civilian government employee in 
supplies.  The examiner reported that the veteran's 
depression was of mild severity and that she had adequate 
employment functioning, noting that she did not have any 
unemployment or time lost from work because of emotional 
reasons.  The veteran's social functioning was considered 
adequate although she had a tendency for social isolation.  
The examiner acknowledged the findings of alcohol abuse in 
the July 2004 examination report discussed above but 
indicated that the only psychopathology noted in the current 
examination was dysthymic disorder.  Mental status 
examination findings were listed as well kept personal 
hygiene, appropriately dressed, adequately groomed, normal 
psychomotor movements, spontaneous speech, no hallucinations 
or delusions, no obsessions, compulsions, or phobias, mildly 
depressed mood, appropriate affect, no suicidal or homicidal 
ideation, oriented, no cognition or memory impairment, mildly 
impaired concentration, and adequate judgment and insight.  
The diagnosis was dysthymic disorder and a GAF score of 72 
was assigned.  The examiner indicated that the veteran had 
mild depressive disorder impairment and that her depression 
symptoms had not improved sufficiently.   

The Board notes, at the outset, that in addition to 
depression, the record reflects that the veteran has been 
diagnosed with, and has suffered impairment from, alcohol 
abuse as well as mood and adjustment disorders, for which 
service connection has not been granted or sought.  However, 
even if the Board were to give the veteran the benefit of the 
doubt and attribute all her psychiatric symptoms to service-
connected depression-except in situations in which an 
examiner has distinguished the symptomatology attributable to 
and level of impairment resulting from alcohol abuse from 
those attributable to and resulting from depression (see 
Mittleider v. West, 11 Vet. App. 181, 182 (1998)), the Board 
finds, after a careful review of all pertinent evidence in 
light of the above-noted criteria, that the psychiatric 
symptoms have been consistent with the criteria for no more 
than the currently assigned 10 percent rating.

Based upon the evidence of record, the Board finds that the 
veteran's service-connected depression is manifested by no 
more than occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress or symptoms controlled by continuous 
medication.

Objective medical evidence of record reflects that the 
veteran's service-connected psychiatric disability has been 
manifested by complaints of depression and difficulties in 
interpersonal relationships.  These symptoms are reflective 
of occupational and social impairment no greater than what is 
contemplated in the currently assigned 10 percent disability 
rating.  In fact, the evidence of record indicates that the 
veteran suffers from transient symptoms including depressed 
mood and suicidal thoughts during periods of significant 
stress, like breaking up with a boyfriend or being unable to 
apply for a specific job after separation from service.

The Board notes that the veteran's depression symptomatology 
has not resulted in a disability picture that more nearly 
approximates the level of occupational and social impairment 
contemplated for a 30 percent rating under the applicable 
rating criteria.
The assignment of a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to certain symptoms.  In this case, 
treatment providers have determined that the veteran's 
service-connected depression was of mild severity.  

There is also no evidence that the veteran experienced the 
level of occupational and social impairment contemplated for 
a 30 percent rating specifically as a result of her service-
connected depression.  While some VA examiners have described 
the veteran as uncooperative or having a tendency toward 
social isolation, competent medical evidence of record 
clearly indicates that the veteran exhibits adequate social 
functioning, as she has maintained relationships with family 
members and has discussed multiple intimate and personal 
relationships.  The Board notes that the veteran discussed 
her frustration with being unable to find a job because of a 
military diagnosis of personality disorder in the July 2004 
VA fee-based examination report and in an August 2004 VA 
treatment note.  However, the Board also notes that evidence 
of record does not indicate that the veteran was unemployed 
during this time period due to her service-connected 
residuals of depression.  It was later indicated in the 
evidence of record that the veteran has adequate occupational 
functioning, as she was able to obtain a security clearance 
and is currently employed as a government employee.  It was 
specifically noted in the May 2007 VA examination report that 
the veteran is not unemployed or has time loss from work 
because of emotional reasons. 

The Board also notes that the veteran has not been found to 
suffer from anxiety, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss.  While the 
veteran has some documented symptoms of paranoia, impulsive 
behavior, limited insight, suicidal thoughts, and mildly 
depressed mood, these symptoms have not been shown to affect 
the veteran on a continuous basis and/or to limit her ability 
to function independently on a daily basis.   

Further, the assigned GAF scores of 65, 70, and 72 are 
indicative mild symptomatology and mild difficulty in social 
and occupational functioning.  The Board notes that the GAF 
scores of 45 and 55, reflected in the record, suggest more 
significant impairment than is contemplated by the assigned 
10 percent rating.  However, the competent medical evidence 
of record clearly reflects that the veteran has not exhibited 
the symptoms identified in the DSM-IV as indicative of such a 
score on a continuous basis.

The Board acknowledges the veteran's contentions that her 
depression residuals are more severely disabling.  However, 
as noted above, the veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board notes that objective medical findings also 
do not support the assignment of a 50 percent evaluation, as 
evidence of record clearly does not indicate that the 
veteran's depression symptomatology is productive of social 
and occupational impairment with reduced reliability and 
productivity due to symptoms like flattened affect, 
circumstantial speech, panic attacks, difficulty in 
understanding complex commands, memory impairment, impaired 
judgment, disturbances of motivation and mood, or difficulty 
in establishing and maintaining effective work and social 
relationships

For all the foregoing reasons, the veteran's claim for 
entitlement to an initial rating in excess of 10 percent for 
depression must be denied.  The Board has considered staged 
ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
her service-connected depression that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
depression is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


